366 S.W.3d 668 (2012)
Shaun Cortez KING, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 97118.
Missouri Court of Appeals, Eastern District, Division Four.
May 29, 2012.
Edward S. Thompson, Assistant Public Defender, St. Louis, MO, for appellant.
Robert J. Bartholomew, Jr., Assistant Attorney General, Jefferson City, MO, for respondent.
KURT S. ODENWALD, C.J., PATRICIA L. COHEN, J., and ROBERT M. CLAYTON III, J.

ORDER
PER CURIAM.
Shaun King (Movant) appeals the judgment of the Circuit Court of the City of St. Louis denying his Rule 29.15 motion for post-conviction relief. Movant claims the motion court clearly erred in denying his claim that the sentence imposed by the *669 trial court on his conviction of first-degree statutory sodomy violated his rights to due process and freedom from cruel and unusual punishment.
We have reviewed the briefs of the parties and the record on appeal and find the motion court's decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).